TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 10, 2019



                                     NO. 03-19-00086-CV


                            A. L. G. A. and W. F. A. M., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




    APPEAL FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
             AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the final order signed by the trial court on February 5, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellants are indigent and unable to pay costs, no adjudication of costs is made.